DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30” seen at least in fig. 1A & “228” seen in at least fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 & 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14,
Claim 14 recites “wherein the second anode lead is embedded in the anode body and includes an embedded portion” which cause the claim to be indefinite.  Firstly, “the second anode lead” as recited in line 1 lacks antecedent basis.  Secondly, it is unclear if “an embedded portion” is referring to the “an embedded portion” of claim 10 from which claim 14 depends or is meant to be different.  For the purpose of examination, the examiner is taking claim 14 to depend on claim 11 and for “wherein the second anode lead is embedded in the anode body and includes an embedded portion” to read as “wherein the second anode lead is embedded in the anode body and includes an embedded portion of the second anode lead”.

In regards to claim 18,
Claim 18 recites “further comprising a housing that encloses the capacitor element and leaves exposed at least a lower surface of the first anode termination, the second anode termination, or both” which causes the claim to be indefinite.  It is unclear if the “a housing” is meant to be the same or different from the “a housing” recited in claim 17 from which claim 18 depends.  For the purpose of examination, the examiner is taking “further comprising a housing that encloses the capacitor element and leaves exposed at least a lower surface of the first anode termination, the second anode termination, or both” to read “the housing that encloses the capacitor element leaves exposed at least a lower surface of the first anode termination, the second anode termination, or both”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15, & 17-19 is/are rejected under 35 (a)(1)U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 2007/0188982).
In regards to claim 1, Kuriyama ‘982 discloses
A solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body (1 – fig. 1-2; [0048]), a dielectric ([0048]) that overlies the anode body, and a solid electrolyte ([0048]) that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer ([0048]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (seen in fig. 1-2); 
a first exposed anode lead (21A – fig. 1-2; [0047]) portion extending from the first end of the capacitor element; 
a first anode termination (3A – fig. 1-2; [0047]) that is electrically connected to the first exposed anode lead portion; 
a second exposed anode lead portion (21B – fig. 1-2; [0047]) extending from the second end of the capacitor element; 
a second anode termination (3B – fig. 1-2; [0047]) that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and 
a planar cathode termination (60 – fig. 1-2; [0054]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte.  

In regards to claim 2, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the first anode termination, the second anode termination, or both include a planar portion that is generally parallel with a lower surface of the capacitor element (fig. 1-2).  

In regards to claim 3, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the first anode termination, the second anode termination, or both include a planar portion that is substantially in the same plane as the cathode termination (fig. 1).  

In regards to claim 4, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the cathode termination is generally parallel with a lower surface of the capacitor element (fig. 1).  

In regards to claim 5, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum and the dielectric includes tantalum pentoxide ([0084] & [0062] – when Ta is used as anode, anodization will form tantalum pentoxide).  

In regards to claim 10, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein a first anode lead is embedded in the anode body that includes the first exposed anode lead portion and an embedded portion (seen in fig. 1).  

In regards to claim 11, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 10, further comprising a second anode lead that includes the second exposed anode lead portion (fig. 1).  

In regards to claim 12, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 11, wherein the second anode lead is connected to an end of the anode body (fig. 1; [0052] – connected to the end of anode body by at least element 7).  

In regards to claim 13, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 12, wherein a gap exists between an end of the embedded portion and the end of the anode body (fig. 1).  

In regards to claim 14, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 11, wherein the second anode lead is embedded in the anode body and includes an embedded portion of the second anode lead (fig. 1).  

In regards to claim 15, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 14, wherein a gap exists between an end of the embedded portion of the first anode lead and an end of the embedded portion of the second anode lead (fig. 1).  

In regards to claim 17, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, further comprising a housing (80 fig. 1; [0047]) that encloses the capacitor element and leaves exposed at least a lower surface of the cathode termination (fig. 1).  

In regards to claim 18, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 17, the housing leaves exposed at least a lower surface of the first anode termination, the second anode termination, or both (fig. 1).  

In regards to claim 19, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 18, where the exposed lower surface of the cathode termination is generally in the same plane as the exposed lower surface of the first anode termination, the second anode termination, or both (fig. 1).  

Claim(s) 1-5, 10, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 2004/0021534).
In regards to claim 1, Arai ‘534 discloses
A solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body (21 – fig. 7; [0050]), a dielectric (22 – fig. 7; [0050]) that overlies the anode body, and a solid electrolyte (23 – fig. 7; [0050]) that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer ([0054]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (fig. 6); 
a first exposed anode lead portion (portion of 1 to left of 2 – fig. 6; [0050]) extending from the first end of the capacitor element; 
a first anode termination (3a – fig. 6; [0047]) that is electrically connected to the first exposed anode lead portion; 
a second exposed anode lead portion (portion of 1 to right of 2 – fig. 6; [0050]) extending from the second end of the capacitor element; 
a second anode termination (3b – fig. 6; [0047]) that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and 
a planar cathode termination (5 – fig. 6; [0047]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte.  

In regards to claim 2, Arai ‘534 discloses
The solid electrolytic capacitor of claim 1, wherein the first anode termination, the second anode termination, or both include a planar portion that is generally parallel with a lower surface of the capacitor element (fig. 6).  

In regards to claim 3, Arai ‘534 discloses
The solid electrolytic capacitor of claim 1, wherein the first anode termination, the second anode termination, or both include a planar portion that is substantially in the same plane as the cathode termination (fig. 6).  

In regards to claim 4, Arai ‘534 discloses
The solid electrolytic capacitor of claim 1, wherein the cathode termination is generally parallel with a lower surface of the capacitor element (fig. 6).  

In regards to claim 5, Arai ‘534 discloses
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum and the dielectric includes tantalum pentoxide ([0050]).  

In regards to claim 10, Arai ‘534 discloses
The solid electrolytic capacitor of claim 1, wherein a first anode lead is embedded in the anode body that includes the first exposed anode lead portion and an embedded portion (fig. 6; [0050]).  

In regards to claim 16, Arai ‘534 discloses
The solid electrolytic capacitor of claim 1, wherein a continuous anode lead extends through the first end and the second end of the capacitor element, thereby defining the first exposed anode lead portion and the second exposed anode lead portion (fig. 6; [0050]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama ‘982.
In regards to claim 20,
Kuriyama ‘982 fails to explicitly disclose wherein the capacitor exhibits an impedance of about 1 ohm or less over a frequency range of from about 1 kHz to about 100 MHz.  However, Kuriyama ‘982 discloses that the impedance is a result effective variable, particularly for ensuring low ESL and thus good noise cancellation property at a high frequency range and for supplying power with high responsiveness ([0065]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kuriyama ‘982 such that the solid electrolytic capacitor exhibits an impedance of about 1 ohm or less over a frequency range of from about 1 kHz to about 100 MHz in order ensure low ESL allowing for good noise cancellation property at a high frequency range and for supplying power with high responsiveness, as taught by Kuriyama ‘982.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama ‘982 in view of Masuda et al. (US 2003/0053286).
In regards to claim 21,
Kuriyama ‘982 fails to explicitly disclose wherein the solid electrolytic capacitor exhibits about 40 dB or more of attenuation (S21 parameter) over a frequency range of from about 0.1 MHz to about 500 MHz.  

However, Masuda ‘286 discloses that the attenuation (S21 parameter) is a result effective variable, particularly for ensuring excellent characteristics as a power decoupling device for high-speed digital circuits ([0051]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kuriyama ‘982 such that the solid electrolytic capacitor exhibits about 40 dB or more of attenuation (S21 parameter) over a frequency range of from about 0.1 MHz to about 500 MHz in order ensure excellent characteristics as a power decoupling device for high-speed digital circuits, as taught by Masuda ‘286.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 22,
Kuriyama ‘982 fails to explicitly disclose wherein the solid electrolytic capacitor exhibits about 20 dB or more of attenuation (S21 parameter) over a frequency range of from about 500 MHz to about 10 GHz.  

However, Masuda ‘286 discloses that the attenuation (S21 parameter)  is a result effective variable, particularly for ensuring excellent characteristics as a power decoupling device for high-speed digital circuits ([0051]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kuriyama ‘982 such that the solid electrolytic capacitor exhibits about 20 dB or more of attenuation (S21 parameter) over a frequency range of from about 500 MHz to about 10 GHz in order ensure excellent characteristics as a power decoupling device for high-speed digital circuits, as taught by Masuda ‘286.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 1, 6-13, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2015/0055277) in view of Shin et al. (US 2016/0012970).
In regards to claim 1,
Djebara ‘277 discloses a solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body ([0026]), a dielectric that overlies the anode body ([0032]), and a solid electrolyte that overlies the dielectric ([0039]), wherein the solid electrolyte includes a conductive polymer ([0039]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (fig. 1-3); 
a first exposed anode lead portion (30a and/or 40 – fig. 1-3; [0029] & [0069]) extending from the first end of the capacitor element; 
a first anode termination (35 – fig. 4; [0072]) that is electrically connected to the first exposed anode lead portion; 
a cathode termination (44 – fig. 4; [0071]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte.  Djebara ‘277 fails to explicitly disclose a second exposed anode lead portion extending from the second end of the capacitor element; a second anode termination that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and a planar cathode termination.

Shin ‘970 discloses a solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body ([0032]), a dielectric ([0033]) that overlies the anode body, and a solid electrolyte ([0033]) that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer ([0033]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (fig. 1-2); 
a first exposed anode lead portion (11 – fig. 1-2; [0027]) extending from the first end of the capacitor element; 
a first anode termination (31 – fig. 1-2; [0027]) that is electrically connected to the first exposed anode lead portion; 
a second exposed anode lead portion (12 – fig. 1-2; [0027]) extending from the second end of the capacitor element; 
a second anode termination (32 – fig. 1-2; [0027]) that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and 
a planar cathode termination (20 – fig. 1-2; [0027]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘277 to have a second anode lead structure extending from the second end surface and have a three termination structure as taught by Shin ‘970 to obtain a capacitor with a reduced inductance.

In regards to claim 6,
Djebara ‘277 further discloses wherein the solid electrolyte contains at least one layer formed from a dispersion of conductive polymer particles ([0053]).  

In regards to claim 7,
Djebara ‘277 further discloses wherein the conductive polymer includes poly(3,4-ethylenedioxythiophene), or a derivative thereof ([0046]).  

In regards to claim 8,
Djebara ‘277 further discloses wherein the anode body is formed from a valve metal powder having a specific charge of from about 5,000 to about 100,000 µF*V/g ([0026]).  

In regards to claim 9,
Djebara ‘277 further discloses wherein the anode body is formed from a valve metal powder having a specific charge of from about 100,000 to about 600,000 µF*V/g ([0026]). 

In regards to claim 10, 
Djebara ‘277 further discloses wherein a first anode lead (30 – fig. 3; [0029]) is embedded in the anode body that includes the first exposed anode lead portion (30a – fig. 1) and an embedded portion (seen in fig. 1 & 3).  

In regards to claim 11, 
The combination further discloses further comprising a second anode lead (40 – fig. 1; [0069]) that includes the second exposed anode lead portion (fig. 1 of Djebara ‘277 and fig. 1-2 of Shin ‘970 – shows second lead at second end).  

In regards to claim 12, 
Djebara ‘277 further discloses wherein the second anode lead is connected to an end of the anode body (fig. 1; [0070]).  

In regards to claim 13, 
Djebara ‘277 further discloses wherein a gap exists between an end of the embedded portion and the end of the anode body (fig. 1).  

In regards to claim 23,
Djebara ‘277 further discloses wherein the capacitor exhibits an ESR of about 800 mohms or less, as determined at an operating frequency of 100 kHz and temperature of 23°C ([0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0223180 – fig. 9-10		US 2006/0285276 – fig. 1-2 & 10-11
US 2008/0094780 – fig. 2			US 5,184,287 – fig. 1
US 8,289,679 – fig. 3

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848